Although I agree with the proposition that the main purpose of adoption is to find homes for children, not children for homes, I respectfully dissent from the majority view for the following reasons.
Based upon the record in the present case, it is my opinion that the denial of the Harsheys' petition for adoption was not based solely on maintaining the integrity of the waiting list kept by the County Welfare Department, Division of Social Services. The record indicates that the trial court conducted a thorough inquiry, as required by R. C. 3107.09, into the suitability of the petitioners as adoptive parents. Two social workers testified at that hearing and expressed their reservations as to the petitioners suitability to become Gary's adoptive parents. Miss Ann Cowan, Chief Social Worker of the Adoptive Services Department of the Cuyahoga County Welfare Department, stated that she disapproved of the Harsheys only because she felt they were unsuitable adoptive parents forGary. Miss Cowan further stated, however, that she did not totally reject the Harsheys as prospective adoptive parents and that in her opinion the Harsheys would be better suited to adopt an infant rather than a two or three-year old child.
The unrebutted evidence in this case indicates that Gary was not placed in the petitioners' home by his mother or by any action of the County Welfare Department. In all probability, it was this fact which prompted the trial *Page 106 
court to comment that "[t]he court believes that adoptive children should not be up for grabs." It is certain that if such practices were permitted to continue, no matter how innocent or well intended, the clearly defined legislative policy of regulating adoptions through properly approved and authorized agencies would be circumvented and frustrated. R. C. 3107.01et seq.
In deciding this case the trial court referred to the waiting list maintained by the Social Services Director of the County Welfare Department. Although the transcript of proceedings contains no reference to this list, it is my view that the trial court could properly take judicial notice of such waiting list without the suggestion of counsel. Brown v. Piper (1875),91 U.S. 37; Weaver v. United States (5th Cir. 1962), 298 F.2d 496,498. The probate court, being vested with exclusive jurisdiction in adoption proceedings, State, ex rel. Portage County WelfareDept., v. Summers (1974), 38 Ohio St.2d 144, and having intimate contact with the Department of Social Services in the conduct of such proceedings, was justified in recognizing the validity and usefulness of such a list, even though the court in making its determination as to an adoption must always do so consistent with the best interests of the child.
The trial court's finding that the Harsheys generally passed the test as adoptive parents with "flying colors" was not the singular standard applied in this case. The second and more important standard considered the best interests of the child. Upon considering all the evidence in this case, the trial court concluded that:
"It is the court's deliberate opinion that the best interest of Gary Elledge would be promoted by denying the petition for adoption. . . ."
Upon my review of the record, I am convinced that the findings of the trial court are supported by the evidence. Therefore, I would affirm the decision of the trial court.
One further point of the majority opinion requires comment. The majority has conceded that the use of a waiting list may be the only fair way to administer adoptions. *Page 107 
However, even if it could be construed that the trial court was not justified in taking judicial notice of the waiting list, it is nevertheless my view that the more appropriate action would be to remand this case to the Probate Court for further proceedings on that issue without granting appellants' petition for adoption in this court. The infirmity in the action taken by the majority becomes apparent when one considers that the trier of the facts has not yet made a specific determination that such an adoption by the Harsheys would be in the best interest of this particular child.